Exhibit 10.2 Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places marked " * * * " and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application with the Commission. AWARD/CONTRACT 1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15 CFR 350) RATING N/A PAGE 1 OF PAGES 55 2. CONTRACT (Proc.Inst. Ident.)NO. HHSO100201500007C 3. EFFECTIVE DATE March 31, 2015 4. REQUISITION/PURCHASE REQUEST/PROJECT NO. OS150001 5. ISSUED BY CODE 6. ADMINISTERED BY (Ifotherthan Item6) CODE Office of Acquisitions Management, Contracts, and Grants (AMCG) 330 Independence Ave., S.W. Room G640 Washington, D.C. 20201 See Block 5. 7. NAME AND ADDRESS OF CONTRACTOR (No.street, county,stateandZIPCode) BioCryst Pharmaceuticals Nottingham Hall 4505 Emperor Blvd., Suite 200 Durham, NC 27703 8. DELIVERY See Schedule. CAGE: 4GBX7 9/ DISCOUNT FOR PROMPT PAYMENT N/A 10. SUBMIT INVOICES ITEM CODE DUNS No. 618194609 FACILITY CODE ADDRESS SHOWN IN: F.3 See Section G. 11. SHIP TO/MARK FOR CODE N/A 12. PAYMENT WILL BE MADE BY CODE N/A See Block 5 See Block 5 o o 13. AUTHORITY FOR USING OTHER FULL AND OPEN COMPETITION: N/A 14. ACCOUNTING AND APPROPRIATION DATA 10 U.S.C. 2304(c)() 41 U.S.C. 253(c)() Object Class - 25103 CAN# - 1990500 15A. ITEM NO. 15B. SUPPLIES/SERVICES 15C. UNIT PRICE 15D. AMOUNT 15E. UNIT PRICE 15F. AMOUNT Title: BCX4nabling CMC and Non-Clinical Toxicology Studies (See Schedule) (See Schedule) (See Schedule) (See Schedule) 15G. TOTAL AMOUNT OF CONTRACT › 16. TABLE OF CONTENTS (ü)
